EMPLOYMENT AGREEMENT


This employment agreement (this “Agreement”), dated as of September 17, 2007
(the “Effective Date”), is made by and between Flexpetz Holdings, Inc., a
Delaware corporation (the “Company”) and Marlena Cervantes (the “Executive”).


Whereas, the Executive is to be employed as the Chief Executive Officer and
Chairman of the Board of Directors of the Company; and


Whereas, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment by the Company;


Now, therefore, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound, hereby agree as follows:


1.  POSITION/DUTIES.


(a)  During the Employment Term (as defined in Section 2 below), the Executive
shall serve as the Chief Executive Officer and Chairman of the Board of
Directors of the Company. In this capacity the Executive shall have such duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized company and
such other reasonable duties and responsibilities as the Board of Directors of
the Company (the “Board”) shall designate.  The Executive shall report directly
to the President of the Company.


(b)  During the Employment Term, the Executive shall use her best efforts to
perform her duties under this Agreement and shall devote substantially all of
her business time, energy and skill in the performance of her duties with the
Company, provided the foregoing will not prevent the Executive from (1)
participating in charitable, civic, educational, professional or community
affairs or serving on the board of directors or advisory committees of
non-profit entities, and (2) managing her own and her family’s personal
investments, in each case, provided that such activities in the aggregate do not
materially interfere with her duties hereunder. [The Executive may serve on the
board of directors or advisory committees of for-profit entities with the prior
written consent of the Board.]


2.  EMPLOYMENT TERM.  Except for earlier termination as provided in Section 7,
the Executive’s employment under this Agreement shall be for a five year term
commencing on the Effective Date and ending on September 17, 2007 (the “Initial
Term”). Subject to Section 7, the Initial Term shall be automatically extended
for additional terms of successive three year periods (the “Additional Term”)
unless the Company or the Executive gives written notice to the other of the
termination of the Executive’s employment hereunder at least 180 days prior to
the expiration of the Initial Term or Additional Term. The Initial Term and any
Additional Term shall be referred to herein as the “Employment Term.”
 
 
1

--------------------------------------------------------------------------------


 

 
3.  BASE SALARY.  The Company agrees to pay the Executive an annual salary of
$120,000.  The salary shall be paid in bi-weekly installments.


4.  OPTIONS.   Executive is granted the right to purchase 1,000,000 shares of
the Company’s common stock every year for five years from the date of this
agreement at an exercise price of $5.00.  Options shall be fully vested upon
execution of this Agreement.


These rights shall be considered the property of the Executive and shall no
longer bear any encumbrances or restrictions other than those relating to
applicable state and federal law.  Nothing in this section shall effect or
prohibit anything else in this agreement, including but not limited to Section
7.


5.  EMPLOYEE BENEFITS.


(a)  Benefit Plans.  The Executive shall be eligible to participate in any
employee benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives at a level
commensurate with her positions, subject to satisfying the applicable
eligibility requirements.  Company shall pay the entire cost of these benefits.


(b)  Vacation.  The Executive shall be entitled to an annual paid vacation in
accordance with the Company’ policy applicable to senior executives, but in no
event less than four weeks per calendar year (as prorated for partial years),
which vacation may be taken at such times as the Executive elects with due
regard to the needs of the Company.


(c)       Housing Benefit.  The Executive shall be entitled to a housing stipend
in the amount of $8,000 per month for rent or mortgage payments and associated
expenses.


(d)  Automobile Benefit. The Companies shall provide Executive with the
automobile of her choice not to exceed $1,000 per month for the lease or finance
payments. Company shall also provide such expenses associated with the
automobile including but not limited to insurance, gas, repairs and maintenance.


(e)       Business and Entertainment Expenses.  Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the Company’
expense reimbursement policy for all reasonable and necessary business and
entertainment expenses incurred in connection with the performance of her duties
hereunder.


6.  TERMINATION.  The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:


(a)  Disability.  The thirtieth day following written notice by the Company to
the Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall mean the inability of the Executive to perform her material
duties hereunder due to a physical or mental injury, infirmity or incapacity for
180 days (whether or not consecutive) during any 12 month period.
 
 
2

--------------------------------------------------------------------------------



 
(b)  Death.  Automatically on the date of death of the Executive.


(c)  Cause.  Immediately upon written notice by the Company to the Executive of
a termination for Cause. “Cause” shall mean the willful misconduct of the
Executive with regard to the business or affairs of the Company that is
materially injurious to the Company. In all cases the Executive shall have
fifteen days after the receipt of written notice thereof from the Company to
cure (if curable) the circumstances giving rise to the Cause event.


(d)  Without Cause.  On the thirtieth day following written notice by the
Company to the Executive of an involuntary termination without Cause, other than
for death or Disability.


(e)  Good Reason.  On the sixtieth day following written notice by the Executive
to the Company of a termination for Good Reason. “Good Reason” shall mean,
without the express written consent of the Executive, the occurrence of any of
the following events unless such events are cured (if curable) by the Company
within fifteen days following receipt of written notification by the Executive
to the Company that he intends to terminate her employment hereunder for one of
the reasons set forth below:


(i)  any reduction or diminution (except temporarily during any period of
incapacity due to physical or mental illness) in the Executive’s titles or a
material reduction or diminution in the Executive’s authorities, duties or
responsibilities or reporting requirements with the Company; or


(ii)  a material breach by the Company of any provisions of this Agreement.


(f)  Without Good Reason. On the ninetieth day following written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).


7.  CONSEQUENCES OF TERMINATION.


(a)  Disability.  Upon termination of this Agreement because of the Executive’s
Disability, the Company shall pay or provide the Executive (1) any unpaid Base
Salary through the date of termination and any accrued vacation; (2) any unpaid
bonus accrued with respect to the fiscal year ending on or preceding the date of
termination; (3) reimbursement for any unreimbursed expenses properly incurred
through the date of termination; and (4) all other payments or benefits to which
the Executive may be entitled under the terms of any applicable compensation
arrangement, plan or program (collectively, “Accrued Benefits”).
 
 
3

--------------------------------------------------------------------------------


 

 
(b)  Death.  Upon the termination of this Agreement because of the Executive’s
death, the Executive’s estate shall be entitled to any Accrued Benefits.


(c)  Termination for Cause or Without Good Reason. Upon the termination of this
Agreement by the Company for Cause, by the Executive without Good Reason, or by
either party in connection with a failure to renew this Agreement, the Company
shall pay to the Executive any Accrued Benefits.


(d)  Termination without Cause or for Good Reason.  Upon the termination of this
Agreement by the Company without Cause or by the Executive with Good Reason and
subject to the Executive’s execution (and non-revocation) of a general release
of claims against the Company and its affiliates in a form reasonably requested
by the Company, the Company shall pay or provide the Executive with (1) the
Accrued Benefits; (2) continued payment to the Executive her rate of salary for
36 months after termination, payable in accordance with the regular payroll
practices of the Company, but off the payroll; (3) all benefits accorded to
Executive prior to termination for a period of 36 months after
termination.  Payments provided under this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company.


8.  No Assignment.  This Agreement is personal to each of the parties
hereto.  Except as provided below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto. The Company may assign this Agreement to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company.


9.  Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile, (3) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (4) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Executive:


At the address (or to the facsimile number) shown on the records of the Company


With a Copy to:



If to the Company:


Flexpetz Holdings, Inc.
1000 N West Street
Suite 1200
Wilmington, Delaware 19801
Attention: President
Facsimile:

 
4

--------------------------------------------------------------------------------


 
                               With a copy to:


Anslow & Jaclin, LLP
195 Route 9 South
Suite 204
Manalapan, NJ 07726
Attention: Gregg Jaclin
Facsimile: (732) 577-1188


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


10.  PROTECTION OF THE COMPANY’ BUSINESS.


(a)   Confidentiality.  The Executive acknowledges that in her employment
hereunder she will occupy a position of trust and confidence. The Executive
shall not, except as in good faith deemed necessary by the Executive to perform
her duties hereunder or as required by applicable law or legal process, without
limitation in time or until such information shall have become public or known
in the Company’ industry other than by the Executive’s unauthorized disclosure,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company.  “Confidential Information” shall mean
information about the Company, its subsidiaries and affiliates, and their
respective clients and customers that is not disclosed by the Company and that
was learned by the Executive in the course of her employment by the Company,
including any proprietary knowledge, trade secrets, data, formulae, information
and client and customer lists and all papers, resumes, and records (including
computer records) of the documents containing such Confidential Information.


(b)  Non-Competition.  During the period that the Executive is employed by the
Company hereunder and for the one year period thereafter (the “Restricted
Period”), the Executive shall not, directly or indirectly, without the prior
written consent of the Company, provide employment (including self-employment),
directorship, consultative or other services to any business, individual,
partner, firm, corporation, or other entity that competes with the then
businesses of the Company or its affiliates. Nothing herein shall prevent the
Executive from having a passive ownership interest of not more than 2% of the
outstanding securities of any entity whose securities are traded on a national
securities exchange.


(c)  Non-Solicitation of Employees.  The Executive recognizes that he possesses
and will possess confidential information about other employees of the Company
and its affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customers of
the Company and its affiliates. The Executive recognizes that the information he
possesses and will possess about these other employees is not generally known,
is of substantial value to the Company and its affiliates in developing its
business and in securing and retaining customers, and has been and will be
acquired by him because of her business position with the Company. The Executive
agrees that, during the Restricted Period, he will not, directly or indirectly,
solicit or recruit any employee of the Company or any of its affiliates for the
purpose of being employed by him or any other entity.
 
 
5

--------------------------------------------------------------------------------


 

 
(d)  Non-Solicitation of Customers.  The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, interfere with, disrupt
or attempt to interfere or disrupt any relationship, contractual or otherwise,
between the Company or its affiliates and any of their respective customers,
suppliers, clients or vendors.


(e)  Non-Disparagement.  Executive shall not, and shall not induce others to,
Disparage the Company or its affiliates or their past and present officers,
directors, employees or products. “Disparage” shall mean making comments or
statements to the press, the Company’ or its affiliates’ employees or any
individual or entity with whom the Company or its affiliates has a business
relationship which would adversely affect in any manner (1) the conduct of the
business of the Company or its affiliates (including any products or business
plans or prospects), or (2) the business reputation of the Company or its
affiliates, or any of their products, or their past or present officers,
directors or employees.


(f)  Cooperation.  Subject to the Executive’s other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
affiliates, and, upon presentation of appropriate documentation, the Company
shall compensate the Executive for any out-of-pocket expenses reasonably
incurred by the Executive in connection therewith.


(g)  Equitable Relief and Other Remedies.  The Executive acknowledges and agrees
that the Company’ remedies at law for a breach or threatened breach of any of
the provisions of this Section would be inadequate and, in recognition of this
fact, the Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.


(h)  Reformation.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.


(i)  Survival of Provisions.  The obligations contained in this Section shall
survive in accordance with their terms the termination or expiration of the
Executive’s employment with the Company and shall be fully enforceable
thereafter.
 
 
6

--------------------------------------------------------------------------------



 
11.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement, other than injunctive relief under Section 11 hereof, shall
be settled exclusively by arbitration, conducted before a single arbitrator in
Ft. Lauderdale, Florida in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect.
The decision of the arbitrator will be final and binding upon the parties
hereto. Judgment may be entered on the arbitrator’s award in any court of
competent jurisdiction. Each party shall bear its own legal fees and costs and
equally divide the forum fees and cost of the arbitrator.


12.  SECTION HEADINGS AND INTERPRETATION. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Expression of
inclusion used in this agreement are to be understood as being without
limitation.


13.  SEVERABILITY.  The provisions of this Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


14.  COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.


15.  MISCELLANEOUS.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver or
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Florida without regard to its conflicts of law
principles.


16.  MITIGATION.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment thereunder be reduced by any compensation earned by the
Executive as a result of employment by another employer not in violation of this
Agreement.


17.  WITHHOLDING.  The Company may withhold from any and all amounts payable
under this Agreement such federal, state, local and foreign taxes as may be
required to be withheld pursuant to any applicable law or regulation.


18.  AUTHORITY AND NON-CONTRAVENTION.  The Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him form entering into this
Agreement or performing all of his obligations hereunder.
 

 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


Flexpetz Holdings, Inc.


By: Simon Brodie
Title: President






/s/Simon Brodie             
SIMON BRODIE

 


/s/Marlena Cervantes           
MARLENA CERVANTES